I concur in the result reached in this case by the learned Commissioner and in everything said in the opinion, except what is therein said in reference to the insufficiency of the general assignments of error in the motion for new trial attacking the verdict as the result of passion and prejudice, and attacking the rulings of the trial court on the admission and exclusion of testimony.
I am not satisfied with the rulings heretofore made by this Division distinguishing between such assignments in civil and criminal cases and believe that in a proper case a final decision on the question by Court in Banc is desirable. But since the Commissioner has examined the transcript and found that no error was actually committed by the trial court in regard to the matters attacked in such general assignments, with which ruling I am in agreement, I concur in the result reached by him. Higbee,P.J., concurs in these views.